COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Robert Michael Gomez v. The State of Texas

Appellate case number:   01-12-01026-CR, 01-12-01027-CR

Trial court case number: 10CR3362, 10CR3363

Trial court:             405th District Court of Galveston County

        The district clerk is ordered to supplement the record with the pre-sentencing
investigation report. The supplemental record is due no later than June 17, 2013.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: June 7, 2013